DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  each claim recites for a “second” and a “third” guide element, which is improper since a first guide element is not recited in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

    PNG
    media_image1.png
    766
    377
    media_image1.png
    Greyscale

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pietras (6,138,529).
Pietras discloses all of the limitations of claim 1 and its associated apparatus and method claims 9 and 17, i.e., a torque wrench engagement mechanism comprising a wrench assembly 102-121 including a wrench member block/jaw comprising teeth 121 defining a central axis along the longitudinal axis, the wrench member including a receiving portion 119 adapted to receive a flattened portion of a pipe at least capable of; a guide member 110 disposed adjacent to the wrench member and axially aligned relative to the central axis Figs. 1 and 2; at least one guide pin 116 disposed between the wrench member and the guide member Figs. 1 and 2; and a spring member 114 disposed in association with the at least one guide pin Figs. 1 and 2 and between the wrench member and the guide member; and an actuation member 117 operably coupled to the wrench assembly, the actuation member adapted to move between a retracted position Figs. 1, an intermediate position not shown, during actuation, and an extended position Fig. 2 along the central axis, meeting the narrative/functional language of wherein at the extended position, the spring member is adapted to move the wrench member to engage with the flattened portion of the pipe capable of, when the flattened portion of the pipe slidably aligns with the receiving portion of the wrench member.
Regarding claims 2 and 10, PA (prior art, Pietras) meets the limitations, i.e., at least one first guide element 109 (LF) disposed between the deck frame and the wrench member.
Regarding claims 3 and 11, PA meets the limitations, i.e., a second guide element 109 (RT), Fig. 1 disposed adjacent to a first side of the wrench member; and a third guide element leaf spring 108 disposed adjacent to a second side Left of the wrench member e.g., 121, the second side disposed opposite to the first side Fig. 1.
	Regarding claims 4 and 12, PA meets the limitations, i.e., wherein a width of the receiving portion 119 of the wrench member is greater than a width of the flattened portion of the pipe prior art flattened pipe and smaller than a width of an outer surface of the pipe Fig. 1.
Regarding claims 6 and 14, PA meets the limitations, i.e., wherein the guide member 110 is adapted to slidably move along beside the at least one guide pin 116 based on movement of the actuation member between the intermediate position and the extended position Figs. 1 and 2.
Regarding claims 7 and 15, PA meets the limitations, i.e., including a damper member rubber disposed in the receiving portion of the wrench member 03:1-6.

    PNG
    media_image2.png
    187
    474
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (washer)]Regarding claims 8 and 16, PA meets the limitations, i.e., further including a washer member disposed in association with the at least one guide pin and the guide member Figs. 1 and 2.
Regarding claims 18 and 19, PA meets the limitations, i.e., spring 114, Figs. 1 and 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13 and 6, 14 in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Pietras in view of Grundmann (3.021,739).
Pietras meets all of the limitations of claims 5 and 13, as described above, except for disclosing two guide pins spaced and parallel to each other.

    PNG
    media_image4.png
    449
    543
    media_image4.png
    Greyscale
Grundmann teaches a power tong in which a sliding block 33 slides against the bias of spring 42 guided by pins 38. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide the spring 114 of Pietras with the guiding rods 38 as taught by Grundmann to guide and secure the springs.
Regarding claims 6 and 14, Pietras modified by Grundmann meets the limitations, i.e., wherein the guide member 110/Pietras is adapted to slidably move along on the at least one guide pin 38/Grundmann based on movement of the actuation member between the intermediate position and the extended position

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Wesch, Jr. damper 50 and Bailey et al. workpieces with flattened portion, Fig. 5 are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
June 13, 2022						Primary Examiner, Art Unit 3723